Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-9-1996

Humphreys v. DEA
Precedential or Non-Precedential:

Docket 96-3099




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"Humphreys v. DEA" (1996). 1996 Decisions. Paper 9.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/9


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT


                          No. 96-3099


                    EARL A. HUMPHREYS, M.D.,
                               Petitioner

                                  v.

                DRUG ENFORCEMENT ADMINISTRATION,
                               Respondent.



 On the motion of the Drug Enforcement Administration to vacate
the September 17, 1996 decision and dismiss the appeal as moot.



     Present:Becker, Stapleton, and Michel,* Circuit Judges


                             ORDER


    This cause came on to be heard on the motion of the
Drug Enforcement Administration to vacate the September 17, 1996
decision and to dismiss the appeal as moot.
    On consideration whereof, and in accordance with the
panel's written decision it is here ordered and adjudged by this
Court that the motion to vacate the September 17, 1996 panel
decision as moot and to dismiss the appeal is denied. The Drug
Enforcement Agency shall have 14 days from the date of this order


*Hon. Paul R. Michel, United States Circuit Judge for the Federal
Circuit, sitting by designation.




in which to file a petition for rehearing and/or rehearing en

banc.




                        ATTEST:
                          Chief Deputy Clerk
Dated: December 9, 1996